          Case 1:18-cv-06471-ER Document 124 Filed 01/24/19 Page 1 of 3
                                                        U.S. Department of Justice

                                                        Civil Division
                                                        Federal Programs Branch

                                                        January 24, 2019

BY ECF
The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                Re:     State of New York, et al. v. U.S. Dep’t of Justice, 18-cv-6471 (ER)
                        City of New York v. Matthew G. Whitaker, et al., 18-cv-6474 (ER)

Dear Judge Ramos:

        On behalf of the Federal defendants (the “Government”) in the above-referenced cases, I
write to respond to the letter submitted by Plaintiffs’ counsel on January 18, 2019 (see ECF No.
123 in Case 1:18-cv-06471; ECF No. 91 in Case 1:18-cv-06474) and to move for a stay of the
cases during the lapse of funding to the United States Department of Justice.

        Recognizing the realities of the “lapse of funding to the United States Department of
Justice,” Chief Judge McMahon entered Standing Order M10-468 on December 27, 2018
(attached hereto as Exhibit A). That order stays all civil cases (other than civil forfeiture cases)
in which the United States Attorney’s Office for the Southern District of New York has appeared
as counsel for the United States or its agencies. See id. at ¶ 1. This stay is in effect until the
“business day after the President signs into law a budget appropriation that restores Department
of Justice funding.” Id.

        The Government asks for the same treatment in these cases. Although the U.S. Attorney’s
Office for the Southern District of New York is no longer counsel of record in these cases, the
same rationale that justified Chief Judge McMahon’s stay applies in the cases at bar. The U.S.
Attorney’s Office is a component of the Department of Justice, and attorneys in that office faced
the same difficulties resulting from the same lapse of appropriation as the undersigned attorney
from the Department of Justice faces. In this regard, there is not a sufficient reason to treat one
component of the Department of Justice differently than another component.

        In this context, the Anti-Deficiency Act prohibits Department of Justice attorneys from
working, even on a voluntary basis, except in very limited circumstances, including
“emergencies involving the safety of human life or the protection of property.” 31 U.S.C.
§ 1342. The reference to “protection of property” is properly read in conjunction with the
“safety of human life” to mean situations involving a direct, immediate threat to life or
significant property destruction, most often occurring in criminal law enforcement matters. See,
e.g. U.S. Dep’t of Justice, FY 2019 Contingency Plan, at p. 2, available at:
https://www.justice.gov/jmd/page/file/1015676/download (“The law enforcement capacity of the
U.S. Government should not be impaired or perceived to be impaired. To do so could constitute an
imminent threat to the safety of human life and the protection of property.”). See also id. at 3 (“Civil
          Case 1:18-cv-06471-ER Document 124 Filed 01/24/19 Page 2 of 3
The Honorable Edgardo Ramos
January 24, 2019
Page 2

litigation will be curtailed or postponed to the extent that this can be done without compromising to a
significant degree the safety of human life or the protection of property.”)

         These cases far from satisfy the statutory requirement that there exist real threats to life or
property. At their core, these cases are about money. While the Plaintiffs claim in their letter
that their “property is already compromised by the financial harms” due to a lack of FY 2018
Byrne JAG funding, the Plaintiffs fail to explain how their property is being damaged. Further,
it is noteworthy that Plaintiffs do not argue in their letter any concern that FY 2018 Byrne JAG
funds will be lacking after Congress restores appropriations. They do not articulate any concern
that FY 2018 funds allocated for the Plaintiffs will be disbursed to other parties. Indeed, the
Government previously agreed to a stipulation that ensured that FY 2017 Byrne JAG funds
would be available after this litigation (see ECF No. 29 in Case 1:18-cv-06471; ECF No. 20 in
Case 1:18-cv-06474). The Government has agreed to a similar stipulation regarding FY 2018
Byrne JAG funds in the States’ case (see ECF No. 105 in Case 1:18-cv-06471) and the
Government has advised New York City that it can agree to a similar stipulation regarding FY
2018 funding. In summary, there is no real threat to the Plaintiffs’ property that comes within
the meaning or spirit of the exception listed in the Anti-Deficiency Act.

         In summary, the Government moves this Court for a stay of these cases pending the
restoration of appropriations to the Department of Justice, on the same terms as set forth in Chief
Judge McMahon’s Standing Order of December 27, 2018. In the alternative, if this Court
intends to set a briefing schedule, the undersigned counsel requests that the Government’s first
filing (a combination motion to dismiss, opposition to summary judgment, and cross-motion for
summary judgment) be set for March 29, 2019 (two weeks later than the date requested by
Plaintiffs), due to the birth of the undersigned counsel’s first child, expected in early March.

        I thank the Court for its consideration of this submission.

                                                Respectfully submitted,
                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                CHAD A. READLER
                                                Principal Deputy Assistant Attorney General

                                                BRETT A. SHUMATE
                                                Deputy Assistant Attorney General

                                                JOHN R. TYLER
                                                Assistant Director

                                                 /s/ Daniel D. Mauler           .
                                                DANIEL D. MAULER
                                                Trial Attorney
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street, NW
          Case 1:18-cv-06471-ER Document 124 Filed 01/24/19 Page 3 of 3
The Honorable Edgardo Ramos
January 24, 2019
Page 3

                                        Washington, DC 20005
                                        (202) 616-0773
                                        (202) 616-8470 (fax)
                                        dan.mauler@usdoj.gov
                                        Counsel for the Defendants

cc:    All counsel of record (by ECF)
